Citation Nr: 1218571	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  08-18 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a left knee disorder to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from June 1966 to December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In March 2009, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

In November 2009 and again in April 2011, the Board remanded this claim for additional development.  The case has been returned to the Board and is ready for further review. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Board mandated that the Veteran be evaluated under clearly specified conditions and the Board directed that specific questions be answered by the examiners regarding the disorder on appeal.  Review of the file reveals that the mandates presented by the Board were not adequately followed or addressed.  A remand of this claim is necessary to ensure compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


The Veteran contends that he currently suffers from a left knee disability that either had its onset in service as a result of an injury when he jumped from a height, or is proximately due to or the result of his service-connected left foot injury residuals. He also asserts that left foot injury aggravates his left knee.  

In June 2011, in response to the Board's remand, the Veteran was to be examined by VA and the examiner was to offer an opinion regarding the etiology of the Veteran's left knee disorder.  Specifically, the examiner was to determine whether, on the basis of the available evidence, it is at least as likely as not (i.e., there is at least a 50% probability), or it is not at least as likely as not (i.e., there is less than a 50% probability) that any currently-diagnosed left knee disability (a) had its onset in military service as a result of an injury; (b) was caused or aggravated by the service-connected left foot disability; or (c) is directly related to any symptoms that the appellant identifies as having had, or event that occurred, during service that might not be reflected in the service medical records.  If aggravation of any non-service-connected left knee disability by the service-connected left foot disability was found, the examiner was to attempt to quantify the degree of additional left knee disability resulting from the aggravation.  

Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(a) Allen v. Brown, 7 Vet. App. 439 (1995).  While the examiner addressed whether the current knee disorder is due to his left foot disorder, the examiner did not address whether the left knee disorder is aggravated by the service-connected left foot disorder.  Additionally, the Veteran has stated in September 2011 that the VA has not shown that there was no connection between his inservice injuries and his current problems.  The examiner should address whether the left knee disorder is due to the injury that the Veteran sustained in service, as claimed by the Veteran.  Thus an addendum opinion is necessary.  


Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the June 2011 examiner for an addendum opinion.  If that examiner is not available refer the file to the appropriate clinician for review.  The examiner should review the file, and offer an opinion as to whether it is at least as likely as not that the current left knee disorder is aggravated by the Veteran's service-connected left foot disorder.  The examiner should also address whether it is at least as likely as not that the Veteran's left knee disorder is due to the injury in August 1966 when he jumped down from his bunk or from any event or symptoms he claims occurred during service.  The examiner must provide complete rationale for all opinions reached.  The physician is advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of the left knee disability (i.e., a baseline) before the onset of the aggravation.  

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


